DETAILED ACTION
This Office action is in response to the application filed on April 12, 2021. 

Allowable Subject Matter
Claims 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kakadia et al. (US 2015/0222549) (“Kakadia”) and Kellicker (US 2017/0250882) (“Kellicker”), which are representative of the prior art at the time of Applicant’s earliest effective filing date, describe the following with respect to Applicant’s claimed invention:	
	Kakadia teaches a method for analyzing a streaming media session between at least two communicating entities (i.e., UEs and content servers, see ¶0018), wherein at least one media stream comprising at least two packets is communicated or in communication between the at least two communicating entities during the streaming media session (i.e., an ADF (Application Data Flow) associated with video streaming, see for example ¶0001 and ¶0016), the method comprising:
	processing a plurality of observations, recorded by at least two monitoring entities (i.e., traffic measurements from eNodeBs, read as monitoring entities, see ¶0019); and
	sending at least one notification to at least one of the at least two monitoring entities, in response to the session quality satisfying at least one quality criterion (i.e., based on whether or not an ADF comply with respective E2E performance requirements, NMS may subsequently provide QoS reconfiguration commands to the one or more network elements, see ¶0019-12).	
	Furthermore, in the same art of network management, Kellicker teaches an analytics servers correlating timestamped observations made at a client and a streaming server (i.e., between at least two communicating entities), based on a synchronized clocks (e.g., a “universal network-accessible clock”), to determine various types of correlated streaming analytics information (see ¶0037-¶0038), and in response generate and transmit analysis results/commands to the client device the streaming server, or to both (see ¶0039).
	However, particularly since Kellicker’s observations are occurring on the communication entities themselves (i.e., client and streaming server, or what would be the “UE” and “content server” in Kakadia), as opposed to an intermediary monitoring device on the network (such as “eNodeBs” in Kakadia), a combination of Kellicker and Kakadia, does not teach or render obvious, at the time of Applicant’s earliest effective filing date, in the specific combination and manner recited in Applicant’s claims, the details of:
	“processing a plurality of observations, recorded by at least two monitoring entities as a function of time based on synchronized clocks and pertaining to the communication between the at least two communicating entities, to determine a session quality related to the communication, the processing including processing a given set of pre-processed observations that fall inside a time window and associating the pre-processed observations of the given set with correlated events; and
	sending at least one notification to at least one of the at least two monitoring entities, in response to the session quality satisfying at least one quality criterion.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4. (Currently Amended) A method for analyzing a streaming media session between at least two communicating entities, wherein at least one media stream comprising at least two packets is communicated or in communication between the at least two communicating entities during the streaming media session, the method comprising:
	processing a plurality of observations, recorded by at least two monitoring entities as a function of time based on synchronized clocks and pertaining to the communication between the at least two communicating entities,  to determine a session quality related to the communication, the processing including processing a given set of pre-processed observations that fall inside a time window and associating the pre-processed observations of the given set with correlated events; and 
	sending at least one notification to at least one of the at least two monitoring entities, in response to the session quality satisfying at least one quality criterion.

Authorization for this examiner’s amendment was given in a telephone interview with Robert Crawford (Reg. No. 32,122) on August 09, 2022.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441